PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 94-5764

LAUREN ERIC WILHELM,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Statesville.
Richard L. Williams, Senior District Judge, sitting by designation.
(CR-94-9-MU)

Argued: December 7, 1995

Decided: April 3, 1996

Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Reversed and remanded by published opinion. Judge Ervin wrote the
opinion, in which Judge Michael and Judge Motz joined.

_________________________________________________________________

COUNSEL

ARGUED: Edmund L. Gaines, HOMESLEY, JONES, GAINES &
FIELDS, Statesville, North Carolina, for Appellant. Harry Thomas
Church, Assistant United States Attorney, Charlotte, North Carolina,
for Appellee. ON BRIEF: Sharon D. Jumper, JUMPER & BROAD-
WAY, Charlotte, North Carolina, for Appellant. Mark T. Calloway,
United States Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________
OPINION

ERVIN, Circuit Judge:

Appellant Lauren Eric Wilhelm appeals the district court's denial
of his motion to suppress evidence seized under a search warrant.
State police obtained the warrant based only on a vague tip from an
anonymous, unproven informant. We conclude that the warrant was
not supported by probable cause and that the constitutionality of the
search may not be established by the good faith exception set forth
in United States v. Leon, 468 U.S. 897 (1984). Therefore, we reverse
the district court decision and remand for further proceedings.

I.

The facts of this case, as set forth in the appellant's brief and "ac-
cept[ed] and adopt[ed]" by the government, are as follows:

          On March 7, 1994, Detective Sandy Proctor of the Iredell
          County Sheriff's Office applied for a search warrant to
          search the home of the Appellant, Lauren Eric Wilhelm. On
          that same day, Proctor had received a telephone call from an
          individual who stated that he or she had observed marijuana
          in Wilhelm's home. In the affidavit for the warrant, Proctor
          stated the following:

          On 3-7-94 applicant received information from a
          reliable source who is a concerned citizen, a resi-
          dent of Iredell County, a mature person with per-
          sonal connections with the suspects and has
          projected a truthfull [sic] demeanor to this appli-
          cant. Informant stated to applicant the directions to
          this residence and the directions have been con-
          firmed to be true by the applicant through surveil-
          lance on this date. The informant described the
          substance he/she believed to be marijuana and the
          informants [sic] description is consistent with the
          applicants [sic] knowledge of marijuana. Infor-
          mant described transactions between residents and

                     2
          patrons that purchase marijuana at this residence
          and his/her descriptions of these actions are con-
          sistent with applicants [sic] knowledge of how
          marijuana is packaged and sold. Informant has per-
          sonally observed residents selling marijuana at this
          residence within the last 48 hours. Informant also
          observed a quanity [sic] of un-sold marijuana at
          this residence within the last 48 hours.

          On the basis of this information, the [state] magistrate
          approved the application and issued a search warrant permit-
          ting the search of Wilhelm's home and all outbuildings and
          vehicles located on the property. The search resulted in the
          discovery of the contraband which was the subject of the
          indictment in this case.

          At a hearing to consider a motion to suppress the evi-
          dence seized pursuant to the search warrant, two significant
          additional facts concerning the application for the warrant
          were revealed. First, Proctor confirmed that no additional
          information other than what appeared in the application was
          given to the magistrate. Thus, the warrant was issued solely
          on the basis of the material contained in Proctor's affidavit.
          Second, Proctor admitted that the informant was a person
          that she did not know and had never met prior to the tele-
          phone call, and that she did not meet with the individual
          after the call.

Wilhelm was named in a two-count indictment on April 6, 1994.
The indictment charged him with possession of marijuana with intent
to distribute in violation of 21 U.S.C. § 841(a)(1), and use and carry-
ing of a firearm during and in relation to a drug trafficking crime in
violation of 18 U.S.C. § 924(c)(1). He moved to suppress evidence
obtained under the search warrant. The U.S. magistrate judge recom-
mended denying this motion, and the district court adopted the magis-
trate judge's memorandum. Wilhelm then conditionally pled guilty to
count 1, retaining the right to appeal the adverse ruling on the sup-
pression motion. He timely appealed to this court under 28 U.S.C.
§ 1291.

                    3
II.

Issues of law are reviewed de novo. Bose Corp. v. Consumers
Union of the United States, Inc., 466 U.S. 485 (1984); Rawl v. United
States, 778 F.2d 1009 (4th Cir. 1985), cert. denied, 479 U.S. 814
(1986). A district court's determination of probable cause under the
Fourth Amendment is an issue of law, and is thus reviewed de novo.
United States v. Miller, 925 F.2d 695, 698 (4th Cir. 1991).

When reviewing the probable cause supporting a warrant, a review-
ing court must consider only the information presented to the magis-
trate who issued the warrant. United States v. Blackwood, 913 F.2d
139, 142 (4th Cir. 1990).

A.

Search warrants must be supported by probable cause to satisfy the
dictates of the Fourth Amendment. United States v. Harris, 403 U.S.
573, 577 (1971). The Supreme Court addressed "the application of the
Fourth Amendment to a magistrate's issuance of a search warrant on
the basis of a partially corroborated anonymous informant's tip" in
Illinois v. Gates, 462 U.S. 213, 217 (1983). An Illinois police depart-
ment received an anonymous letter alleging that a Bloomington cou-
ple was involved in drug dealing; the letter specifically detailed how
the couple travelled to Florida to buy drugs. Id . at 225. The police sur-
veilled the couple and substantially corroborated the information in
the letter. Id. at 225-27.

The Supreme Court agreed with the Illinois Supreme Court that the
letter standing alone could not provide probable cause to believe that
drugs could be found in the couple's car and home:"The letter pro-
vides virtually nothing from which one might conclude that its author
is either honest or his information reliable; likewise, the letter gives
absolutely no indication of the basis for the writer's predictions
regarding the Gateses' criminal activities." Id. at 227; see also United
States v. Miller, 925 F.2d 695, 698 (4th Cir.) ("An informant's tip is
rarely adequate on its own to support a finding of probable cause."),
cert. denied, 502 U.S. 833 (1991).

                     4
The Court then adopted a "totality-of-the-circumstances" test to
determine whether probable cause supported a search warrant. Id. at
238. Two factors are key to this analysis: the informant's "veracity"
or "reliability" and his or her "basis of knowledge." Id. at 233. Appel-
late courts should pay "great deference" to magistrates' findings of
probable cause. Id. at 236. But this does not mean that warrants based
on conclusory allegations should be upheld: "Sufficient information
must be presented to the magistrate to allow that official to determine
probable cause; his action cannot be a mere ratification of the bare
conclusions of others." Id. at 239.

In Alabama v. White the Supreme Court suggested how an anony-
mous tip might be corroborated sufficiently to provide the "reasonable
suspicion" necessary for an investigatory stop.* 496 U.S. 325 (1990).
The police received a call stating that a woman would leave a speci-
fied address in a particular car, go to a particular motel, and have with
her about an ounce of cocaine in a brown briefcase. Id. at 327. As in
Gates, the Court noted that the tip standing alone would not provide
a reasonable suspicion because it gave no indication of the caller's
reliability or the source for his or her information. Id. at 329. The
Court concluded, however, that by the time the officers stopped the
suspect, they had corroborated the tip sufficiently to provide reason-
able suspicion. They had observed the woman leave the specified
address within the timeframe predicted by the tipster, and watched her
drive away in the specified vehicle, following the most direct route
to the destination named by the caller, although they stopped her
before she actually reached that destination. Id . at 331. The Court
credited the tip's inclusion of a "range of details relating not just to
easily obtained facts and conditions existing at the time of the tip, but
to future actions of third parties ordinarily not easily predicted." Id.
at 332 (quoting Gates, 462 U.S. at 245).
_________________________________________________________________

*As reasonable suspicion implies a lower threshold than probable
cause, Terry v. Ohio, 392 U.S. 1, 31 (1968), somewhat less corroboration
of an anonymous tip in the context of an investigatory stop might be
required than in the case of a search warrant. In this case, however, the
standard for reasonable suspicion was not even met, so the White case is
relevant to our analysis.

                    5
The Fourth Circuit has explained that in evaluating whether an
informant's tip establishes probable cause, the degree to which the
report is corroborated is an important consideration. United States v.
Lalor, 996 F.2d 1578, 1581 (4th Cir.), cert. denied, ___ U.S. ___, 126
L. Ed. 2d 436 (1993). In the Lalor case, the court found an infor-
mant's tip reliable when the police corroborated the suspect's address,
vehicle, and alias, and determined that he had been arrested for drug
possession just a few days before the warrant was issued, confirming
his involvement in drug activity. Id. at 1581; see also United States
v. Miller, 925 F.2d 695 (4th Cir.) (upholding warrantless arrest based
on informant's tip, which police substantially corroborated by observ-
ing the suspect), cert. denied, 502 U.S. 833 (1991); United States v.
Blackwood, 913 F.2d 139, 142 (4th Cir. 1990) (upholding search war-
rant based on anonymous tip corroborated by a previously reliable
informant's purchase of crack cocaine from the suspect).

The affidavit in this case did not adequately support the magis-
trate's finding of probable cause. It depended on information from an
unnamed informant, and provided no indication of that informant's
truthfulness or reliability. Proctor included conclusory descriptions
apparently designed to establish the informant's trustworthiness. We
are particularly concerned with Proctor's statements that the infor-
mant was a "concerned citizen," and "a mature person with personal
connections with the suspects," who "projected a truthfull [sic]
demeanor." See 1 Wayne R. LaFave, Search and Seizure: A Treatise
on the Fourth Amendment § 3.4(a) at 738 (2d ed. 1987) ("[I]t should
not be deemed sufficient that the police have alleged in a rather con-
clusory fashion that the person was `a responsible citizen of utmost
character and integrity' or `a reputable member of the community.'").

A number of non-Fourth Circuit cases have addressed affidavits
similar to the one at issue here. For instance, the Eighth Circuit
addressed a similar factual situation in United States v. Gibson. 928
F.2d 250 (8th Cir. 1991). The police received an anonymous tip that
a man and his wife were dealing drugs from a particular address. The
caller provided a number of details, claiming that he had been inside
the house and had seen the drugs in the basement, a new shipment of
cocaine was expected in a few days, there was a pitbull outside the
house and a doberman inside, and three particular vehicles were
parked at the house. Id. at 252. The police drove by the house and

                    6
confirmed that the vehicles were as described, observed a pitbull, and
noted that the house probably had a basement. Id . Using utilities
records, the officer discovered the name of the account-holder for that
address. Id. The Eighth Circuit held that this information did not
amount to probable cause to issue a search warrant. Id. at 253. The
court explained that the police had only corroborated "innocuous
details" from the information given by the anonymous tipster, and
"[t]here was neither surveillance nor observation of unusual civilian
or vehicular traffic at the address, nor were there very short visits
characteristic of drug trafficking." Id.; see also United States v.
Mendonsa, 989 F.2d 366, 369 (9th Cir. 1993) ("[M]ere confirmation
of innocent static details is insufficient to support an anonymous tip.
The fact that a suspect lives at a particular location or drives a particu-
lar car does not provide any indication of criminal activity."); but see
United States v. Lalor, 996 F.2d 1578, 1581 (4th Cir. 1993)
("Corroboration of apparently innocent details of an informant's
report tends to indicate that other aspects of the report are also cor-
rect.").

In this case, the magistrate judge found sufficient indicia of reli-
ability in the affidavit by simply accepting the unsupported conclu-
sions of the affidavit, and overstating the substance of the information
provided in that affidavit. For instance, he found"no internal incon-
sistencies in the affidavit itself which would lead a reader to question
the informant's reliability." He noted that "a citizen-informer is pre-
sumptively reliable," and that in contrast to"vague or sketchy" infor-
mation, where the information is "specific and based upon personal
observation, showing a first-hand basis of knowledge, this supports a
determination that the informant is reliable." The magistrate judge
noted that the state magistrate had before him Detective Proctor's "af-
firmations as to the informant's maturity and veracity." The district
court adopted the magistrate judge's recommendations wholesale.

We conclude that this affidavit fell far short of providing probable
cause for a search warrant. Upholding this warrant would ratify police
use of an unknown, unproven informant--with little or no
corroboration--to justify searching someone's home. The right to pri-
vacy in one's home is a most important interest protected by the
Fourth Amendment and a continuing theme in constitutional jurispru-
dence. See, e.g., Payton v. New York, 445 U.S. 573, 585 (1980)

                     7
("`physical entry of the home is the chief evil against which the word-
ing of the Fourth Amendment is directed'" (quoting United States v.
United States Dist. Court, 407 U.S. 297, 313 (1972))); United States
v. Martinez-Fuerte, 428 U.S. 543, 561 (1976) (the right to "sanctity
of private dwellings," has been held to be the right "ordinarily
afforded the most stringent Fourth Amendment protection");
Silverman v. United States, 365 U.S. 505, 511 (1961) ("At the very
core [of the Fourth Amendment] stands the right of a man to retreat
into his own home and there be free from unreasonable governmental
intrusion.").

The minimal corroboration provided in this case simply was insuf-
ficient. The conclusion that an informant is reliable and mature based
only on brief telephone conversations is dubious, and the affidavit
does not disclose any basis for Proctor's conclusion that her tipster
was a "concerned citizen." Moreover, the only corroboration Proctor
provided was that the informant's directions to Wilhelm's home were
correct. Almost anyone can give directions to a particular house with-
out knowing anything of substance about what goes on inside that
house, and anyone who occasionally watches the evening news can
make generalizations about what marijuana looks like and how it is
packaged and sold.

Because we conclude that the search warrant in this case was
unsupported by probable cause as required by federal law, we need
not reach Wilhelm's alternative argument that "the evidence in ques-
tion must be suppressed because it was seized in contravention of
North Carolina law by state agents."

B.

In United States v. Leon, the Supreme Court held that evidence
obtained by "officers reasonably relying on a warrant issued by a
detached and neutral magistrate" is admissible. 468 U.S. 897, 913
(1984). The officers--and the Court emphasized that "officers"
should be read broadly to include those who obtain the warrant as
well as those who conduct the search--must act based on an "objec-
tively reasonable" reliance; "in some circumstances the officer will
have no reasonable grounds for believing that the warrant was prop-
erly issued." Id. at 922-23 & n.24. In footnote 24, the Court noted that

                    8
its Leon opinion should not be read to suggest that "an officer could
obtain a warrant on the basis of a `bare bones' affidavit and then rely
on colleagues who are ignorant of the circumstances under which the
warrant was obtained to conduct the search." 468 U.S. at 923 n.24.

The good-faith exception does not apply in four situations: first,
when the warrant is based on an affidavit containing"knowing or
reckless falsity"; second, when the magistrate has simply acted as a
"rubber stamp" for the police; third, when the affidavit does not "pro-
vide the magistrate with a substantial basis for determining the exis-
tence of probable cause"; and finally, when the warrant is so "facially
deficient" that an officer could not reasonably rely on it. Id. at 923.

We find that the good-faith exception to the exclusionary rule
should not apply in this case due to the "bare bones" nature of the
affidavit, and because the state magistrate could not have acted as
other than a "rubber stamp" in approving such an affidavit. See United
States v. Laury, 985 F.2d 1293, 1311 n.23 (5th Cir. 1993) (defining
"bare bones affidavit" as one that contains"wholly conclusory state-
ments, which lack the facts and circumstances from which a magis-
trate can independently determine probable cause"). Proctor's use of
phrases such as "concerned citizen," "mature person" and "truthful
demeanor" to describe someone with whom she had had only limited
telephone conversations and no face-to-face contact cannot transform
this into anything other than a bare bones affidavit. This conclusion
is buttressed by her failure to provide any meaningful corroboration.
Although the United States argues that Proctor in fact took a number
of steps to corroborate the information in the tip, the Government
conceded at oral argument that because the only evidence presented
to the state magistrate was contained in Proctor's affidavit, Proctor's
additional efforts at corroboration--such as checking motor vehicles
records and using the Police Information Network to determine Wil-
helm's prior drug activity--were irrelevant.

We follow the lead of two other Courts of Appeals in holding that
the Leon good-faith exception does not apply in the case of a bare
bones affidavit. In United States v. Leake, the Sixth Circuit, after find-
ing that a warrant based only on an anonymous tip with scanty police
corroboration was unsupported by probable cause, declined to rely on
the good faith exception to the exclusionary rule. 998 F.2d 1359, 1367

                     9
(6th Cir. 1993). The court found that the detective who sought the
search warrant did not act in good faith, because he knew that he
needed to provide corroboration of the tip, but did not. Id. The court
held that "[j]udged on objective criteria, a reasonably well-trained
officer `would have known that the search was illegal despite the
magistrate's authorization.'" Id.; see also United States v. Baxter, 889
F.2d 731, 734 (6th Cir. 1989) (refusing to apply the good faith excep-
tion where "the officer involved . . . had to realize that the source of
the information against defendant was an unknown party who was
unavailable and could not be demonstrated to be`reliable'").

The Fifth Circuit similarly found that Leon did not save a bare
bones affidavit unsupported by probable cause. United States v.
Barrington, 806 F.2d 529, 532 (5th Cir. 1986). A Mississippi police
officer obtained a search warrant by using an affidavit stating that he
had "received information from a confidential informant," known to
him, who had "provided information in the past that . . . led to arrest
and convictions." Id. at 531. The court found this warrant defective
because it failed to provide sufficient information to allow a neutral
determination of probable cause, and the police officer "had no good
faith reason to believe the magistrate had made a probable cause
determination." Id. at 532. The Fifth Circuit cited Leon's footnote 24,
and noted that "[i]f one cannot use a bare bones affidavit and then rely
on an ignorant colleague to conduct the search, he cannot himself
conduct the search based on his own bare bones affidavit." Id.; see
also United States v. Jackson, 818 F.2d 345, 350 n.8 (5th Cir. 1987)
(noting that although in that particular case the government offered no
evidence of police officers' good faith, "the good-faith exception to
the exclusionary rule is not available" in the case of a bare bones affi-
davit).

United States v. Edwards, 798 F.2d 686 (4th Cir. 1986), where we
applied the good-faith exception, is not to the contrary. The affidavit
in Edwards provided:

          On Jan 21, 1985 an informant told Tony Dimeo and Jack
          Elkins that he had been in the residence of Donald Leo
          Edwards located near Gulf, N.C. within 24 hrs. of 1-21-85
          and had seen a large quanity [sic] of a vegetable substance
          know [sic] to him as marijuana. He has the ability to recon-

                    10
          gonnize [sic] marijuana from past experience. The informant
          indicated that the marijuana may be moved by 4;00[sic]
          AM on the [sic] 1-22-85 because the subject Donald Leo
          Edwards is planning a trip. The informant stated that Donald
          Leo Edwards has rent [sic] a vehicle bearing license # RE-
          5549 a chevrolet Monte Carlo Green in color for this trip out
          of state.
798 F.2d at 688. This affidavit is certainly not rich in detail. Although
we declined to determine its sufficiency, we did note that it contained
more than a bare bones recital of conclusory statements, and found
that the officer could reasonably rely on the warrant based on the evi-
dence he had seen in investigating the case. Id . at 691.

In fact, minimal as it is, the Edwards affidavit contains far more
valuable information than the affidavit at issue here. Significantly, the
affidavit in Edwards, unlike that here, states that the informant had
indicated that the contraband "may be moved by 4:00 A.M." on the
next day because the suspect "was planning a trip" and the affidavit
stated the make, model, color, and license plate number of the car the
accused had rented to make "this trip out of state." Thus, the affidavit
in Edwards "provided the magistrate with a substantial basis for
determining the existence of probable cause," Leon, 468 U.S. at 923,
in a way that the affidavit at issue here does not. Indeed, the affidavit
in Edwards provided the magistrate with evidence that the suspect
might abscond with the contraband in the very near future and so
avoid punishment if the warrant was not issued. Nothing approaching
this information is provided in the present affidavit. At oral argument,
the government conceded that any affidavit less informative than that
in Edwards would not be entitled to the Leon good faith rule. The
affidavit here clearly is less informative than that in Edwards.

Moreover, and just as significantly, in Edwards the investigating
officers had presented information other than the affidavit to the
magistrate--information that the court found would have "without
question" established probable cause had it been included in the affi-
davit. Id. at 689-91. Of course, in the case at hand, Officer Proctor
provided no additional information of any kind, let alone information
that would in itself have provided probable cause, to the state magis-
trate.

                     11
Other circuits have chosen to apply the good faith exception in
similar cases. For instance, the Eighth Circuit upheld the trial court's
determination--reviewed under a "clearly erroneous" standard--that
Leon's good faith exception applied. United States v. Gibson, 928
F.2d 250, 253 (8th Cir. 1991). That court held that suppression would
be appropriate if the officer issuing the warrant was misled by the
applicant's misrepresentation or knowing disregard for the truth. Id.
at 254. In other words, "[e]vidence should be suppressed only if the
affiant-officer could not have harbored an objectively reasonable
belief in the existence of probable cause." Id.; see also United States
v. Mendonsa, 989 F.2d 366, 369-70 (9th Cir. 1993) (officer who
"sought advice from county attorneys concerning the substantive
completeness of the affidavit" before submitting it to the magistrate
relied on the warrant's validity in good faith).

We believe, however, that Leon's rationale compels us to apply the
exclusionary rule in this case. The Leon Court crafted the good faith
exception because it believed that excluding evidence obtained when
a magistrate or judge errs in issuing a search warrant would have no
deterrent effect on those who issue warrants. 468 U.S. at 916. More-
over, the Court explained, the exclusionary rule"cannot be expected,
and should not be applied, to deter objectively reasonable law
enforcement activity." Id. at 919.

We believe that this is not a case of "objectively reasonable law
enforcement activity." Proctor could not reasonably rely on an
unknown, unavailable informant without significant corroboration.
Because Proctor presented to the magistrate nothing more than this
unreasonable reliance, the Supreme Court's third exception to Leon
applies: the affidavit here did not "provide the magistrate with a sub-
stantial basis for determining the existence of probable cause." While
perhaps not undertaken with deliberate bad faith, Proctor's use of
phrases such as "concerned citizen," "mature" and "truthful demea-
nor" strike this court as attempts to endue the affidavit with the
appearance of genuine substance; this tactic suggests that Proctor her-
self knew that probable cause was lacking, and thus that reliance on
the resulting warrant was not reasonable. In addition, the state magis-
trate appears to have acted as a rubber stamp in finding this affidavit
sufficient to establish probable cause. Therefore, the search warrant

                    12
unsupported by probable cause is not saved by the Leon good-faith
exception.

III.

This search was unconstitutional because it was based upon a war-
rant unsupported by probable cause, and the police could not have
acted in good faith in relying on that warrant. We therefore reverse
the ruling of the court below denying Wilhelm's motion to suppress
and remand this matter to the district court for further proceedings
consistent with this opinion.

REVERSED AND REMANDED

                    13